Revenue Commitment Schedule


bandlogoex105.jpg [bandlogoex105.jpg]
900 Main Campus Drive, Suite 500
Raleigh, NC 27606



Billing AddressCustomer Name:Republic Wireless, Inc.Attention To:Chris
ChuangAddress:940 Main Campus Drive, Suite 300City:RaleighState:NCZip Code:27606

This Revenue Commitment Schedule (the “Schedule”) supplements the Master Service
Agreement (the “MSA”) (including any SOFs, Terms and Conditions, Exhibit(s),
Schedule(s), and any other attachments to the MSA, all of which are fully
incorporated by reference within this Schedule). This Schedule constitutes an
SOF for all purposes related to the MSA. Capitalized terms not elsewhere defined
in this Schedule will have the meaning ascribed to them in the MSA.


Date of MSA to which this Revenue Commitment Schedule applies: November 30, 2016



The “Minimum Revenue Commitment” is:$100,000.00The “Minimum Revenue Commitment
Date” is:July 1, 2019


“Applicable Charges” means the total invoiced charges for monthly recurring
charges, non-recurring charges, and/or per transaction Usage charges included in
any applicable invoice(s) for those Services provided or sold to Customer by
Bandwidth pursuant to the MSA, except as otherwise expressly provided in any
applicable SOF; provided, however, “Applicable Charges” specifically exclude (i)
all applicable federal, state or local taxes and all use, sales, commercial,
gross receipts, privilege, surcharges, or other similar taxes, license fees,
miscellaneous fees, and surcharges, whether charged to or against Bandwidth,
which will be payable by Customer, including, without limitation, any cost
recovery fee which shall represent an accurate and non-inflated recovery of
Bandwidth’s, or any underlying provider’s, miscellaneous tax, surcharge, and fee
payments to federal, state or local governmental authorities associated with the
provision of Service(s) by Bandwidth to Customer; and (ii) any late payment or
similar fees.


If Customer fails to incur Applicable Charges for Services pursuant to the MSA
at least equal to the Minimum Revenue Commitment during any monthly billing
cycle that begins on or after the Minimum Revenue Commitment Date, Customer will
pay to Bandwidth the difference between the actual Applicable Charges for
Service(s) incurred and the Minimum Revenue Commitment immediately following
such billing cycle.


Schedule Term and Termination: The term of this Schedule shall be for the period
commencing on July 1, 2019 and ending on May 31, 2020 (“Schedule Term”) for
Services. If the SOF and/or MSA terminates for any reason (other than Default
attributable to the acts or omissions of Bandwidth) during the Schedule Term,
Customer will immediately pay to Bandwidth an Early Termination Charge equal to
one (1) times the Minimum Revenue Commitment amount indicated above, multiplied
by the number of months remaining in the Schedule Term.



REPUBLIC WIRELESS, INC.:BANDWIDTH INC:By:/s/ Chris Chuang
By:
/s/ Ryan HenleyPrinted Name:Chris ChuangPrinted Name:Ryan
HenleyTitle:CEOTitle:SVP, OperationsDate:June 20, 2019Date:June 20, 2019



BANDWIDTH.COM, INC. - Proprietary & Confidential Information


Page 1 of 1
Revenue Commitment Schedule– Updated as of August 2018

--------------------------------------------------------------------------------

Revenue Commitment Schedule


bandlogoex105.jpg [bandlogoex105.jpg]
900 Main Campus Drive, Suite 500
Raleigh, NC 27606


BANDWIDTH.COM, INC. - Proprietary & Confidential Information


Page 1 of 1
Revenue Commitment Schedule– Updated as of August 2018